ON REHEARING.
BUDGE, J.
A rehearing has been granted on appellant’s petition, setting forth among other things that C. L., sec. *1412815, imposes an absolute liability upon railroad companies for failure to fence as therein required, seeking thereby to distinguish this case from the case of Atchison. T. & S. F. R. Co. v. Matthews, 174 U. S. 96, 19 Sup. Ct. 609, 43 L. Ed. 909, see, also, Rose’s U. S. Notes, upon the theory that the decision in the latter case turned upon the question that the mere proof of the occurrence of the fire established a prima facie case.
While we are of the opinion that this difference, if it existed, would not be sufficient to distinguish this case from the Matthews case, we cannot agree with counsel that the difference contended for exists. The language of sec. 2815, bearing expressly upon this point, is as follows:
“In all actions for the recovery of damages under this section, proof of the wounding, maiming or killing of such animal or animals, by such railroad company or corporation, shall he prima facie evidence of negligence or wilfulncss on the part of such railroad company or corporation.”
A further attempt has been made to show that because of the provisions of C. L., sec. 2817, requiring a person claiming damages under sec. 2815 to serve notice of his claim in writing within six months after the alleged damage is done, and providing that all suits for such damage must be commenced within one year after the service of such notice, the attorney’s fee provided for by sec. 2818 must be construed to be a penalty imposed upon the railroad company for failure to pay the claim, and not a penalty for failure to fence.
In this connection counsel urges that these sections of the statute should be construed in pari materia, which is undoubtedly correct, since they are a part of the same act and relate to the same subject matter, and at the same time insists that sec. 2818 should be construed as a separate and distinct provision, relating to the manner of enforcing the claim and not relating to the statutory duty to fence, a position wholly inconsistent with and diametrically opposed to the contention that the sections should be construed in pm materia.
*142Owing to appellant’s earnestness, we have re-examined the authorities which have been called to our attention and have made a further independent investigation of many other cases bearing upon the questions before us.
In order to enforce the duty to fence, the legislature may prescribe appropriate penalties. The mode in which they shall be enforced, whether at the suit of a private party or at the suit of the public, and what disposition shall be made of the amounts collected, are mere matters of legislative discretion. (Note, 31 L. R. A., N. S., 861; Atchison, T. & S. F. R. Co. v. Matthews, supra.)
The whole of the penalty may be given to the person aggrieved (Barnett v. Atlantic etc. R. Co., 68 Mo. 56, 30 Am. Rep. 773), although it exceeds compensation for the injury sustained. (21 R. C. L. 209.)
Statutes similar to sec. 2818, supra, providing that an attorney fee may be recovered from a railroad company which has neglected its statutory duty to fence, by one whose stock has been killed, have been held by the weight of authority to be constitutional. (Note, 31 L. R. A., N. S., 864; Peoria, D. & E. R. Co. v. Duggan, 109 Ill. 537, 50 Am. Rep. 619; Terre Haute & L. R. Co. v. Salmon, 161 Ind. 131, 67 N. E. 918; Terre Haute & L. R. Co. v. Salisbury, 38 Ind. App. 100, 77 N. E. 1097; Kansas P. R. Co. v. Mower, 16 Kan. 573; Atchison & N. R. Co. v. Harper, 19 Kan. 529; Johnson v. Chicago, M. & St. P. R. Co., 29 Minn. 425, 13 N. W. 673; Perkins v. St. Louis, I. M. & S. R. Co., 103 Mo. 52, 15 S. W. 320, 11 L. R. A. 426; see, also, Paddock v. Missouri Pac. Ry. Co., 155 Mo. 524, 56 S. W. 453; Illinois C. R. Co. v. Crider, 91 Tenn. 489, 19 S. W. 618.)
In Illinois C. R. Co. v. Crider, supra, the court, by Lurton, J., afterward a member of the supreme court of the United States, said:
“These objections overlook the fact that this legislation is intended to compel railroad companies to fence in their tracks; and that the liability impo'sed is a consequence of the failure of the offending company to adopt so necessary a means toward the protection of the property of others, and *143as a precaution against accidents resulting from the presence of animals on the road, thus endangering the safety of those controlling and those using so dangerous a mode of conveyance. If the state may, in the exercise of its police powers, compel all railroad companies to fence in their tracks, it may enforce such policy by making the offending company liable to all who sustain injury by neglecting such precaution. .... To attain this end, it is not obliged to stop at mere compensation, for it may blend public and private interests by permitting a recovery in excess of actual damages.”
Appellant relies strongly upon the recent case of Pierce v. Chicago & N. W. R. Co., 180 Iowa, 1385, 164 N. W. 182. In our opinion the case at bar is distinguishable from the latter ease. The Iowa statute provided that any railway company which should fail or neglect to pay within thirty days the full amount of damages sustained by the owner of any livestock killed or injured by reason of failure of the railway company to maintain proper and sufficient cattle-guards and fences, should pay double the amount of damages actually sustained. The owner demanded an excessive amount, which the railway company refused to pay. The supreme court of Iowa, in reversing a judgment for double damages in favor of the owner, said:
“Moreover, the railway company is made liable for the penalty only in case of compliance by the claimant with the statute, and no hardship is involved in exacting that the owner’s claim be restricted to the fair and reasonable measure of damages suffered as a condition to the imposition of the penalty for failure to pay. ’.’
The penalty there prescribed was for failure to pay the actual damages. Here the penalty is for failure to fence, as is manifest from the provision that if any damages are recovered the attorney fee follows as a matter of course. And Whether the damage occasioned is large or small, if the owner asserts his claim in court and recovers any damages, the attorney fee attaches as- an incident to the enforcement of his claim, and as a penalty for the failure to comply with the statutory duty to fence. It should not be forgotten that in *144the absence of proof of failure to comply with the statutory duty to build and maintain a fence, no penalty attaches, and the statute is not intended to apply except in such cases.
It is contended by appellant in his petition for rehearing “that unless the payment of attorney’s fees as provided by see. 2818 can be considered to be an obligation arising eo instante upon the killing of an animal ah the place required to be fenced by sec. 2815, that it cannot be supported as a police regulation.” In the case of Peoria, D. & E. R. Co. v. Duggan, supra, the supreme court of Illinois says:
“The liability for attorneys’ fees exists at the time the suit is commenced. It arises at the same instant with the suit for damages, and although it be that the services for which the attorney’s fee is given are performed during the progress of the suit, the fee may most fitly and conveniently be assessed in the same suit with the damages. There is no substantial reason why the plaintiff should be put to an additional suit for the recovery of the attorney’s fee. The law does not favor the multiplicity of suits.....The liability which is created by the act is for the damages and attorney’s fees conjunctively, and in our opinion it was the intention of the legislature that they should be assessed together in one and the same action, such intention being derived from the language of the act.”
The purpose of the statute, in requiring the service of notice of claim for damages, is to prevent stale claims being filed against the railroad, and to afford the railroad company an opportunity to make an investigation and if the fence has been erected and maintained as required by law, the liability of the company, if any, is limited to the value of the animal or animals killed or wounded. It furnishes an opportunity to the railroad company to determine whether or not the statute requiring the company to fence has been violated.
"We are not unmindful of the rule of statutory construction that no person shall be subjected to a penalty unless the words of the statute plainly impose it (Tiffany v. Missouri Nat. Bank, 18 Wall. 409, 21 L. ed. 868; Elliott v. East Pennsylvania R. Co., 99 U. S. 573, 25 L. ed. 292, see, also, Rose’s *145U. S. Notes), but the determination of the question whether a statute imposes a penalty is not necessarily controlled by the designation which the legislature has given to it (Helwig v. United States, 188 U. S. 605, 23 Sup. Ct. 427, 47 L. ed. 614, see, also, Rose’s U. S. Notes), and courts are never limited to the mere letter of a law, but they may look behind the letter to determine its true purpose and effect, the object being'to determine. what the legislature intended. That intent, once determined, furnishes a sure guide to the meaning of the enactment.
Moreover, it is an elementary principle of statutory construction that where a statute is capable of two interpretations, the one constitutional and the other unconstitutional, the court should adopt the construction which would uphold the validity of the act, for the reason that it is not to be presumed that the legislature was attempting to enact an unconstitutional law, but, on the other hand, the presumption should always obtain that the legislature was seeking to enact a law which would be constitutional, valid add enforceable.
An examination of sections 2815, 2817 and 2818 discloses the fact that they comprise only one act, designed to accomplish a single purpose,, viz., that the railroad company shall erect and maintain lawful fences at the places and in the manner designated by sec. 2815. This portion of the act defines the statutory duty which the legislature has imposed upon the railroad company. The remaining portions of the act prescribe the consequences which are to follow a failure to conform to the requirements of the statutory duty, and were evidently intended to enforce by appropriate penalty the performance of the duty.
For the reasons herein expressed, we adhere to the conclusion reached in our original opinion.
Morgan, C. J., and Eice, 3., concur.